Citation Nr: 0200028	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  97-31 044	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for adenoid cystic 
carcinoma of the hard palate, claimed as a result of exposure 
to ionizing radiation.  




REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972 and from April 1974 to February 1976.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision.  

In a decision promulgated on October 25, 1999, the Board 
denied the veteran's original claim of service connection for 
adenoid cystic carcinoma of the hard palate, claimed as a 
result of exposure to ionizing radiation.  

Then, the veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In March 2001, the Court issued an Order that vacated the 
October 1999 decision of the Board and remanded the case for 
additional action. 



FINDINGS OF FACT

1.  The veteran served on active duty from April 1970 to 
March 1972 and from April 1974 to February 1976.  

2.  The veteran appealed an October 1999 decision by the 
Board to the Court, which vacated the decision and remanded 
the case for readjudication consistent with its March 2001 
Order.  

3.  In September 2001, prior to completion of action on the 
claim of service connection for adenoid cystic carcinoma of 
the hard palate, as the result of exposure to ionizing 
radiation, the Board received notice from the veteran's 
representative that the veteran had died on July [redacted], 2001.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim for 
adenoid cystic carcinoma of the hard palate, as the result of 
exposure to ionizing radiation.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.1302 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2001, the Board received notice from the 
veteran's representative that unfortunately the veteran had 
died on July [redacted], 2001, during the pendency of his appeal for 
service connection for adenoid cystic carcinoma of the hard 
palate, claimed as a result of exposure to ionizing 
radiation.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for service connection for adenoid cystic 
carcinoma of the hard palate, claimed as a result of exposure 
to ionizing radiation, has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).  



ORDER

The appeal for service connection for adenoid cystic 
carcinoma of the hard palate, claimed as a result of exposure 
to ionizing radiation, is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



